Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 4-9, 11, 13 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 21 June 2022.

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1, 4-9, 11-13 and 15-16 under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050) in view of Cho et al. (US20170338509), and further in view of Nakazawa et al. (US 20120009464), and further in view of Steinbroner (US 2006/0092890) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-9, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050) in view of Cho et al. (US20170338509), and further in view of Nakazawa et al. (US 20120009464), and further in view of WO 2012/009145 (hereafter WO ‘145), and further in view of Han (US 20160308186).
Claim 1:	Jung et al. in Figure 4 discloses a battery module (402), comprising: 
a plurality of bus bars (330); 
a plurality of battery cells (100, arranged in a horizontal direction (paragraph [0016] which discloses e.g., a 2 x 5 matrix) and electrically connected to each other by the plurality of bus bars; 
the battery cells each comprising: 
a battery case (paragraph [0018], line 6, which discloses a rectangular case or a pouch-shaped case) comprising two first surfaces and two second surfaces, an area of the first surface (i.e. the width of the battery) is larger than an area of the second surface (i.e. the height or thickness of the battery, the two second surfaces (height or thickness) of each of the battery cells face each other in the horizontal direction, and the two first surfaces (width) of each of the battery cells face each other in the vertical direction; and 
an electrode assembly accommodated in the battery case (paragraph [0018], lines 3-6, which discloses an electrode assembly mounted in a rectangular case or a pouch-shaped case); 
the electrode assembly comprising: 
a first electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); 
a second electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); and 
a separator disposed between the first and second electrode sheets (paragraph [0018], lines 6-8); 
the electrode assembly having a flat wound structure (i.e. a jelly-roll type structure, as per paragraph [0018]). See also entire document.
Jung et al. do not disclose a plurality of electrode assemblies accommodated in the battery case and stacked in a vertical direction.
Cho et al. in Figures 1-23 disclose a plurality of electrode assemblies (1) accommodated in a battery case (3) and stacked in a vertical direction. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly of Jung et al. by incorporating the electrode assemblies of such that the electrode assemblies of Cho et al. are oriented (stacked) in a vertical direction).
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have exhibited an increased capacity and had production efficiency and quality stability (paragraph [0007]).
The Jung et al. combination does not disclose that
a dimension of the battery module in the horizontal direction (rows) is larger than a dimension in the vertical direction, and a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four.
Nakazawa et al. (US 2012/0009464) disclose a rectangular metal case for a secondary battery wherein a dimension of the battery case in the horizontal direction (length) is larger than a dimension in the vertical direction (width).  In particular, Nakazawa et al. disclose a case for a rectangular battery with a height of 113 mm, a width of 44 mm, and a length of 171 mm. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery cases of Jung et al. by incorporating the battery cases of Nakazawa et al.
With the modification, a plurality of battery cells /cases (100, arranged in a horizontal direction (paragraph [0016] which discloses e.g., a 2 row x 5 columns matrix). Thus, each battery case (5) arranged in the horizontal direction would each be 171 mm in length for a total length of 855 mm (5 X 171 mm). And, each battery case (2) in a vertical direction would 44 mm in width for a total width of 88 mm (2 x 44mm). Thus, the ratio of a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four (i.e. 855 mm/88 mm ≈ 10).
One of ordinary skill in the art would have been motivated to make the modification to provide a metal case that would have suppressed the dissolution of Fe ions during an aging process, thus avoiding the voltage drop of the battery due to the precipitation of Fe on the surface of the cathode during charging and discharging and providing lithium ion batteries with a stable quality (paragraphs [0061]-[0062]).
The Jung et al. does not disclose a tying band surrounding an outer periphery of the plurality of battery cells and two end plates, which are respectively arranged at two ends of the plurality of battery cells in the horizontal (longitudinal) direction (paragraph [0017]), the tying band comprising a first end portion and a second end portion that are stacked in one of the vertical direction and the horizontal direction to form a joint portion (paragraphs [0018]-[0022] and [0030]-[0044]). See also entire document.
WO ‘145 in Figures 1 and 8-10 disclosed a tying band (retention bands 16) surrounding an outer periphery of the plurality of battery cells (10) and two end plates (end covers 12 and 14), which are respectively arranged at two ends of the plurality of battery cells (10) in the horizontal direction, the tying band (retention bands 16) comprising a first end portion and a second end portion that are stacked in the horizontal direction to form a joint portion (17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the tying band and end plates of WO ‘145.
One having ordinary skill in the art would have been to make the modification to provide a low profile retention band that would have enabled a desired level of tensioning to be provided to the retention band during installation, and reduced cell expansion during operation of the battery module, thereby increasing the battery module’s performance (paragraph [0007]).
The Jung et al. combination does not disclose insulating parts between the plurality of battery cells and the two end plates, the insulation parts configured to evenly distribute force from the tying band across the plurality of battery cells.
Han discloses in Figures 1-3 insulating parts (50/55) between a plurality of battery cells (11) and two end plates (paragraphs [0055], [0098], [0055]-[0056], [0058]-[0066] and [0068]-[0070]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the insulating parts of Han.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module that would have exhibited sufficient degree of stiffness against an internal or external pressure, thereby effectively absorbing an external pressure or an internal pressure caused by swelling (paragraph [0100].
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Jung et al. disclose that the number of layers of the battery cells stacked in the vertical direction is about one layer to five layers (2-3). Jung et al. in paragraph [0016] discloses e.g.  2x2, 2x3, 2x4, 2x5 matrices having 2 layers of battery cells) and 3x2, 3x3, 3x4 and 3x5 matrices having 3 layers of battery cells). 
Claim 5:	The rejection of claim 5 is as set forth above in claims 1 and 4 wherein Jung et al. disclose that the number of layers of the battery cells stacked in the vertical direction is about two layers or three layers. Jung et al. in paragraph [0016] discloses e.g.  2x2, 2x3, 2x4, 2x5 matrices having 2 layers of battery cells) and 3x2, 3x3, 3x4 and 3x5 matrices having 3 layers of battery cells). 
Claim 6:	The rejection of claim 6 is as set forth above in claims 1 wherein Jung et al. in Figure 4 discloses a battery case comprises a third surface, the two first surfaces (the surface including the + and – terminals) and the two second surfaces collectively surround the third surface, and the area of the first surface (the width of the battery) is larger than an area of the third surface.
Claim 7:	The rejection of claim 7 is as set forth above in claims 1 and 6 wherein Jung et al. in Figure 4 disclose that the battery cell comprises a first electrode terminal and a second electrode terminal (+ or -), and the first electrode terminal and the second electrode terminal are both arranged on a third surface.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein WO ‘145  further discloses a tying band surrounding an outer periphery of the plurality of battery cells (10), the tying band (16) comprising two long (longitudinal) sides and two short (vertical) sides, the two long sides facing a first surface and extending in the horizontal direction, the two short sides facing the second surface and extending in the vertical direction. 
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8 wherein WO ‘145 discloses two tying bands (16), and the tying bands are spaced apart. 
Claim 11:	 The rejection of claim 11 is as set forth above in claims 1 and 8-9 wherein WO ‘145 further disclose joint portions (17) of two tying bands (30) are arranged in a straight line.
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein WO ‘145 further discloses wherein each of the two end plates (12 and 14) comprises one or more of:
a surface (of the-end-plate) away from the battery cell having a tying band
limiting slot (602), the tying band limiting slot extends along the vertical direction, and the short side of the tying band is received in the tying band limiting slot; and tying band limiting hole (604), the tying band limiting hole extends along the vertical direction, and the short side of the tying band passes through the tying band limiting hole (see Figures 8-11).
Claim 15:	Jung et al. in Figure 4 discloses a battery pack (402), comprising: 
a plurality of battery modules within an accommodating chamber of a battery box (110), each of the plurality of battery modules comprising:
a plurality of bus bars (330); 
a plurality of battery cells (100, arranged in a horizontal direction (paragraph [0016] which discloses e.g., a 2 x 5 matrix) and electrically connected to each other by the plurality of bus bars; 
the battery cells each comprising: 
a battery case (paragraph [0018], line 6, which discloses a rectangular case or a pouch-shaped case) comprising two first surfaces and two second surfaces, an area of the first surface (i.e. the width of the battery) is larger than an area of the second surface (i.e. the height or thickness of the battery, the two second surfaces (height or thickness) of each of the battery cells face each other in the horizontal direction, and the two first surfaces (width) of each of the battery cells face each other in the vertical direction; and 
an electrode assembly accommodated in the battery case (paragraph [0018], lines 3-6, which discloses an electrode assembly mounted in a rectangular case or a pouch-shaped case); 
the electrode assembly comprising: 
a first electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); 
a second electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); and 
a separator disposed between the first and second electrode sheets (paragraph [0018], lines 6-8); 
the electrode assembly having a flat wound structure (i.e. a jelly-roll type structure, as per paragraph [0018]). See also entire document.
Jung et al. do not disclose a plurality of electrode assemblies accommodated in the battery case and stacked in a vertical direction.
Cho et al. in Figures 1-23 disclose a plurality of electrode assemblies (1) accommodated in a battery case (3) and stacked in a vertical direction. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly of Jung et al. by incorporating the electrode assemblies of such that the electrode assemblies of Cho et al. are oriented (stacked) in a vertical direction).
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have exhibited an increased capacity and had production efficiency and quality stability (paragraph [0007]).
The Jung et al. combination does not disclose that
a dimension of the battery module in the horizontal direction (rows) is larger than a dimension in the vertical direction, and a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four.
Nakazawa et al. (US 2012/0009464) disclose a rectangular metal case for a secondary battery wherein a dimension of the battery case in the horizontal direction (length) is larger than a dimension in the vertical direction (width).  In particular, Nakazawa et al. disclose a case for a rectangular battery with a height of 113 mm, a width of 44 mm, and a length of 171 mm. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery cases of Jung et al. by incorporating the battery cases of Nakazawa et al.
With the modification, a plurality of battery cells /cases (100, arranged in a horizontal direction (paragraph [0016] which discloses e.g., a 2 row x 5 columns matrix). Thus, each battery case (5) arranged in the horizontal direction would each be 171 mm in length for a total length of 855 mm (5 X 171 mm). And, each battery case (2) in a vertical direction would 44 mm in width for a total width of 88 mm (2 x 44mm). Thus, the ratio of a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four (i.e. 855 mm/88 mm ≈ 10).
One of ordinary skill in the art would have been motivated to make the modification to provide a metal case that would have suppressed the dissolution of Fe ions during an aging process, thus avoiding the voltage drop of the battery due to the precipitation of Fe on the surface of the cathode during charging and discharging and providing lithium ion batteries with a stable quality (paragraphs [0061]-[0062]).
The Jung et al. does not disclose a tying band surrounding an outer periphery of the plurality of battery cells and two end plates, which are respectively arranged at two ends of the plurality of battery cells in the horizontal (longitudinal) direction (paragraph [0017]), the tying band comprising a first end portion and a second end portion that are stacked in one of the vertical direction and the horizontal direction to form a joint portion (paragraphs [0018]-[0022] and [0030]-[0044]). See also entire document.
WO ‘145 in Figures 1 and 8-10 disclosed a tying band (retention bands 16) surrounding an outer periphery of the plurality of battery cells (10) and two end plates (end covers 12 and 14), which are respectively arranged at two ends of the plurality of battery cells (10) in the horizontal direction, the tying band (retention bands 16) comprising a first end portion and a second end portion that are stacked in the horizontal direction to form a joint portion (17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the tying band and end plates of WO ‘145.
One having ordinary skill in the art would have been to make the modification to provide a low profile retention band that would have enabled a desired level of tensioning to be provided to the retention band during installation, and reduced cell expansion during operation of the battery module, thereby increasing the battery module’s performance (paragraph [0007]).
The Jung et al. combination does not disclose insulating parts between the plurality of battery cells and the two end plates, the insulation parts configured to evenly distribute force from the tying band across the plurality of battery cells.
Han discloses in Figures 1-3 insulating parts (50/55) between a plurality of battery cells (11) and two end plates (paragraphs [0055], [0098], [0055]-[0056], [0058]-[0066] and [0068]-[0070]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the insulating parts of Han.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module that would have exhibited sufficient degree of stiffness against an internal or external pressure, thereby effectively absorbing an external pressure or an internal pressure caused by swelling (paragraph [0100].
Claim 16:	Jung et al. discloses a vehicle, comprising:
a battery pack (402, in Figure 4) within a vehicle body (paragraph [0003].
a plurality of battery modules within an accommodating chamber of a battery box (110), each of the plurality of battery modules comprising:
a plurality of bus bars (330); 
a plurality of battery cells (100, arranged in a horizontal direction (paragraph [0016] which discloses e.g., a 2 x 5 matrix) and electrically connected to each other by the plurality of bus bars; 
the battery cells each comprising: 
a battery case (paragraph [0018], line 6, which discloses a rectangular case or a pouch-shaped case) comprising two first surfaces and two second surfaces, an area of the first surface (i.e. the width of the battery) is larger than an area of the second surface (i.e. the height or thickness of the battery, the two second surfaces (height or thickness) of each of the battery cells face each other in the horizontal direction, and the two first surfaces (width) of each of the battery cells face each other in the vertical direction; and 
an electrode assembly accommodated in the battery case (paragraph [0018], lines 3-6, which discloses an electrode assembly mounted in a rectangular case or a pouch-shaped case); 
the electrode assembly comprising: 
a first electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); 
a second electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); and 
a separator disposed between the first and second electrode sheets (paragraph [0018], lines 6-8); 
the electrode assembly having a flat wound structure (i.e. a jelly-roll type structure, as per paragraph [0018]). See also entire document.
Jung et al. do not disclose a plurality of electrode assemblies accommodated in the battery case and stacked in a vertical direction.
Cho et al. in Figures 1-23 disclose a plurality of electrode assemblies (1) accommodated in a battery case (3) and stacked in a vertical direction. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly of Jung et al. by incorporating the electrode assemblies of such that the electrode assemblies of Cho et al. are oriented (stacked) in a vertical direction).
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have exhibited an increased capacity and had production efficiency and quality stability (paragraph [0007]).
The Jung et al. combination does not disclose that
a dimension of the battery module in the horizontal direction (rows) is larger than a dimension in the vertical direction, and a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four.
Nakazawa et al. (US 2012/0009464) disclose a rectangular metal case for a secondary battery wherein a dimension of the battery case in the horizontal direction (length) is larger than a dimension in the vertical direction (width).  In particular, Nakazawa et al. disclose a case for a rectangular battery with a height of 113 mm, a width of 44 mm, and a length of 171 mm. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery cases of Jung et al. by incorporating the battery cases of Nakazawa et al.
With the modification, a plurality of battery cells /cases (100, arranged in a horizontal direction (paragraph [0016] which discloses e.g., a 2 row x 5 columns matrix). Thus, each battery case (5) arranged in the horizontal direction would each be 171 mm in length for a total length of 855 mm (5 X 171 mm). And, each battery case (2) in a vertical direction would 44 mm in width for a total width of 88 mm (2 x 44mm). Thus, the ratio of a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four (i.e. 855 mm/88 mm ≈ 10).
One of ordinary skill in the art would have been motivated to make the modification to provide a metal case that would have suppressed the dissolution of Fe ions during an aging process, thus avoiding the voltage drop of the battery due to the precipitation of Fe on the surface of the cathode during charging and discharging and providing lithium ion batteries with a stable quality (paragraphs [0061]-[0062]).
The Jung et al. does not disclose a tying band surrounding an outer periphery of the plurality of battery cells and two end plates, which are respectively arranged at two ends of the plurality of battery cells in the horizontal (longitudinal) direction (paragraph [0017]), the tying band comprising a first end portion and a second end portion that are stacked in one of the vertical direction and the horizontal direction to form a joint portion (paragraphs [0018]-[0022] and [0030]-[0044]). See also entire document.
WO ‘145 in Figures 1 and 8-10 disclosed a tying band (retention bands 16) surrounding an outer periphery of the plurality of battery cells (10) and two end plates (end covers 12 and 14), which are respectively arranged at two ends of the plurality of battery cells (10) in the horizontal direction, the tying band (retention bands 16) comprising a first end portion and a second end portion that are stacked in the horizontal direction to form a joint portion (17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the tying band and end plates of WO ‘145.
One having ordinary skill in the art would have been to make the modification to provide a low profile retention band that would have enabled a desired level of tensioning to be provided to the retention band during installation, and reduced cell expansion during operation of the battery module, thereby increasing the battery module’s performance (paragraph [0007]).
The Jung et al. combination does not disclose insulating parts between the plurality of battery cells and the two end plates, the insulation parts configured to evenly distribute force from the tying band across the plurality of battery cells.
Han discloses in Figures 1-3 insulating parts (50/55) between a plurality of battery cells (11) and two end plates (paragraphs [0055], [0098], [0055]-[0056], [0058]-[0066] and [0068]-[0070]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the insulating parts of Han.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module that would have exhibited sufficient degree of stiffness against an internal or external pressure, thereby effectively absorbing an external pressure or an internal pressure caused by swelling (paragraph [0100].

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729